       CASE 0:18-cv-02618-JRT-TNL Document 7 Filed 12/19/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

 ANDREW YECKEL                                   :
                                                 :
                Plaintiff,                       :
                                                 : Civil Action No. 18-CV-02618 JRT-TNL
        v.                                       :
                                                 :
                                                 : JURY TRIAL REQUESTED
 JEFFREY DERBY and REGENTS OF                    :
 THE UNIVERSITY OF MINNESOTA                     :
                                                 :
                Defendants.                      :


                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Plaintiff Andrew Yeckel (“Plaintiff”), by and through his counsel, hereby provides notice

to this Court that he dismisses this pending action with prejudice under Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure. Defendants Jeffrey Derby and Regents of the University of

Minnesota have not yet served either an answer or a motion for summary judgment in this action.




Dated: December 19, 2018                             Respectfully submitted,


                                                     /s/ Paige S. Stradley
                                                     Paige S. Stradley, No. 039432
                                                     John A. Clifford, No. 134181
                                                     MERCHANT & GOULD P.C.
                                                     80 South Eighth Street, Suite 3200
                                                     Minneapolis, Minnesota 55402
                                                     Telephone: 612.332.5300
                                                     Email: pstradley@merchantgould.com
                                                             jclifford@merchantgould.com

                                                     Attorneys for Andrew Yeckel
